R-967




Honorable P. W. Minter             Opinion    No. V-464
County Attorney
Jim Hogg County                    Re:     The liability of Jim Hogg County
Hebbronville,  Texas                       Independent School District~to
                                           pay for services   which Thos. Y.
                                           Pickett & Co. rendered in con-
                                           nection with passage of S.B. 304,
                                           50th Legislature.

Dear   Sir:

              We refer to your letter requesting an opinion as to the
liability, if any, of Jim Hogg County Independent School District to
Thos. Y. Pickett & Co. for services      rendered in connection with the
passage of S. B. 304, 50th Legislature,     Regular Session, Acts 1947.
We appreciate     receiving your attached copy of the opinion and brief
by Mr. John C. Beasley.

            We quote from a copy of the letter addressed to you on
the matter by Hon. W. W. Jones, Trustee, Jim Hogg County Independ-
ent School District, as follows:

              “At a meeting of the Board of Education of the
       Jim Hogg County Independent School District held on
       Friday, November      14, 1947, at lo:30 a.m. in the office
       of the superintendent    of schools,   the following motion
       was passed:

              ‘that no action be had on the following     state-
               ment to say:

                            Oct. 1, 1947

                 Jim Hogg County Independent        School Dis-
                 trict
                         in account with
                 Thos. Y. Pickett & Company.

                  Services   rendered,  and expenses incurred
                  in connection with passage of Senate Bill
                  #304, creating Jim Hogg County Independent
                  School District,   County-wide  - - - - $5,000.00
                      Thos. Y. Pickett k Company
                  Signed Thos. Y. Pickett
Honorable   P. W. Minter,   Page   2 (V-464)


                 until the opinion of the Attorney    General
                 of Texas is obtained concerning      its validity.’

             ‘“And in connection with this matter I am enclos-
      ing to you an opinion rendered to me by my attorneys
      that raises a serious question as to the liability of our
      school district for this statement that has been render-
      ed to it.”

              In view of the holding in Graves & Houtchens v. Diamond
Hill Independent School District,    243 S.W. 638, we consider it only
necessary   to advise that we are in accord with Mr. Beasley”s       opin-
ion to the effect that the employment    of Thos. Y. Pickett & Co. by the
County Judge, acting as County School Superintendent,       is not binding
on the newly created Jim Hogg County Independent School District or
any prior School District of Jim Hogg County. That case holds that a
contract by which a county employed persons to secure the defeat of
a proposed bill was null and void as against public policy and as a-
gainst at least the spirit of certain articles  of the renal Code.

              We quote from Graves & Houtchena       v. Riamond        Hill Inde-
pendent   School District, supra, at page 639:

             “While it is doubtless true that there is power
      in a Board of Trustees     of an Independent School Dis-
      trict to employ counsel and pay out of the public funds
      of the district a reasonable    fee in cases where the in-
      terests of the district require arsertion     or defense in
      the courts of the county, we find no authority, after
      careful search, either expressed      or implied in the
      statutes of this State, to employ counsel and expend
      the public funds of the district in the attempt to 8e-
      cure or defeat legislation.”
                            SUMMARY
             Jim Hogg County Independent School District
      is not liable and cannot legally pay or assume a fee
      of $5,000.00   on account rendered by Thos. Y. Pickett
      91 Co. for ‘services.   . .and expenses in connection with
      the passage of Senate Bill No. 304” creating the District.
      Graves &IHoutchene v. Diamond Hill I.S.D., 243 S.W. 636.

                                         Your 8 vc ry truly

APlAOVED     :                ATTORNEY         GENERAL     OF TEXAS



ATTORNEY      GENERAL         BY
                                        Chester E. Ollison
                                             Assistant
CEO/mw/JCP